LATTIMORE, J.
Appellant was convicted in the criminal district court of Tarrant county of bigamy, and his punishment fixed at five years in the penitentiary.
Appellant has a number of bills of exception in the record, each of which presents the same unfortunate condition. The term of the court below ended on the 1st of July, 1922. On the 30th of June the court overruled appellant’s motion for a new trial, and as a part of his order gave to appellant 60 days from said date in which to prepare and file bills of exception and statement of facts in said cause. On August 24th thereafter appellant sought an extension of said time, and the court made his order specifically granting 30 days from and a£ter August 29, 1922, within which to file and prepare such bills of exception and statement of facts. There remained 2 days of August. The 30-day exten*780sion thus granted appellant expired on September 28, 1922. Each of appellant’s bills of exception was filed on September 29, 1922. They were one day too late. We cannot consider them. Jarrott v. State, 84 Tex. Cr. R. 544, 209 S. W. 663; Benson v. State, 85 Tex. Cr. R. 126, 210 S. W. 538. Authorities are too numerous to mention forbidding us to consider bills óf exception which are filed after the time fixed by statute, or by the order of the court below extending such time.
The statement of facts amply shows that appellant, while a married man, attempted a second time to enter the marriage relation in Tarrant county about the date alleged in the indictment. The minister who performed the ceremony and the persons who were present at the marriage testified, and the marriage license was introduced in evidence. The only attempted defense was based on insanity produced by the continued use of intoxicating liquor. The facts amply supported the verdict and judgment of guilty. •
Finding no error in the record, an affirmance is ordered.